DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following Inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 15-19, drawn to an automatic interpretation method/apparatus performed by a correspondent terminal communicating with an utterer terminal, classified G10L13/00.
II. Claims 9-14, drawn to an automatic interpretation method but in this case by an utterer terminal communicating with a correspondent terminal, classified in G10L 15/005.
Inventions I and II are directed to automatic interpretation methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). Furthermore, in the instant case, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions I and II are directed to automatic interpretation methods, as noted above. These inventions are distinct because: 
These two inventions as noted above are not capable of being used together since Invention I deals with a method/apparatus for automatic interpretation performed by a correspondent terminal communicating with an utterer terminal wherein the method receives voice features and an automatic translation result from an utterer terminal (i.e., external/transmitting terminal) and performs voice synthesis based on the voice features and automatic translation result to output a personalized synthesis voice as an automatic translation result, whereas Invention II relates to a method for an automatic interpretation method but in this case by an utterer terminal communicating with a correspondent terminal wherein the method extracts voice features from an utterer’s voice performs voice recognition and automatic translation, and transmits the automatic translation result to a correspondent terminal (i.e., external/receiving terminal). As can be seen the mode of operation or effect is both different. Therefore, satisfying element (1) in determining distinctness.
As already noted, these two inventions do not overlap in scope and are mutually exclusive. Invention I is related to receiving voice feature information about an utterer and an automatic translation result obtained from the utterer terminal and performing voice synthesis on said automatic translation result whereas Invention II is related to extracting voice feature parameters from a voice uttered by an utterer, performing voice recognition and translation, and transmitting an automatic translation result to the correspondent terminal which is not being claimed in Invention I. Therefore, satisfying element (2) in determining distinctness.
Further, the Inventions are not obvious variants of each other and would not be obvious as both Inventions are depicting two different methods: (I) to perform voice synthesis on an automatically translated result and (II) to perform voice recognition and translation to obtain said automatically translated result. Therefore, satisfying element (3) in determining distinctness.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
05/16/2022